DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The fixationsystem" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the socket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plug" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the external thread" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the circular frontal part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the nut" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shoulder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal thread" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flexible ring" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because the limitation “the plug” does not tie in with any structural limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailleur (US 593,442).


In regard to claim 2, Tailleur discloses the circular frontal part of the segment (H’) is flat.

[AltContent: textbox (internal thread)][AltContent: textbox (shoulder)][AltContent: connector][AltContent: connector][AltContent: textbox (circular frontal part)][AltContent: connector][AltContent: textbox (external thread)][AltContent: connector]
    PNG
    media_image1.png
    369
    528
    media_image1.png
    Greyscale



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 5,468,161).
In regard to claim 1, Wright discloses the fixation system for socket connection for supply voltage cables containing the socket (12) and the plug (10), characterized in that the segment (24) is mechanically attached to the socket (12); the external thread (66) and the circular frontal part (28) are created on the segment (24), wherein the nut (14), ending with the shoulder (48) with the inner surface is bolted to the external thread (66) of the segment (24) with the internal thread (68), and wherein the flexible ring (86) is set on the circular frontal part (28) of the segment (24).

In regard to claim 2, Wright discloses the circular frontal part (28) of the segment (H’) is bevelled.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 9,722,350).
In regard to claim 1, Baldwin discloses the fixation system for socket connection for supply voltage cables containing the socket (100) and the plug (200), characterized in that the segment (102) is mechanically attached to the socket (100); the external thread (116) and the circular frontal part (110) are created on the segment (102), wherein the nut (202), ending with the shoulder (see illustrated drawing below) with the inner surface is bolted to the external thread (116) of the segment (102) with the internal thread (230), and wherein the flexible ring (206) is set on the circular frontal part (110) of the segment (102).

In regard to claim 2, Baldwin discloses the circular frontal part (110) of the segment (H’) is flat.

[AltContent: textbox (shoulder)][AltContent: connector]
    PNG
    media_image2.png
    539
    705
    media_image2.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/23/2021


/THO D TA/Primary Examiner, Art Unit 2831